 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
          CLINTON E. CASEY,
 7
                                Plaintiff,
 8                                                       C18-1358 TSZ
              v.
 9                                                       MINUTE ORDER
          ARCONIC, INC, et al.,
10
                                Defendants.
11
          The following Minute Order is made by direction of the Court, the Honorable
12
     Thomas S. Zilly, United States District Judge:
13        (1)     Plaintiff has filed a notice, docket no. 45, purporting to renote a pending
   motion for contempt, docket no. 38, from June 14, 2019, to June 28, 2019. Counsel is
14 hereby advised that, after a response to a motion has been filed, the movant may not
   unilaterally renote a motion and thereby extend the time to file a reply. Local Rule 7(l).
15 The Court sua sponte extends Plaintiff’s deadline to file a reply brief in support of his
   motion for contempt to Monday, June 17, 2019. The Clerk is DIRECTED to renote the
16 motion, docket no. 38, to June 17, 2019.

17         (2)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
18
           Dated this 14th day of June, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
